—Judgment, Supreme Court, New York County (Carol Berkman, J., on pretrial motions; Michael Obús, J., at jury trial and sentence), rendered June 11, 1999, convicting defendant of burglary in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of IV2 to 4V2 years and time served, respectively, unanimously affirmed.
The court properly declined to discharge a juror who had expressed exasperation with the pace of the trial, due in large part to defendant’s pro se representation, and had initially expressed doubts about his ability to remain impartial. Since the court’s searching inquiry on two different occasions during the trial ultimately confirmed that the juror could remain impartial, discharge was not warranted (see, People v Santiago, 255 AD2d 63, 67-69, lv denied 94 NY2d 829). The court’s inquiry also established that the jurors had not engaged in premature deliberations. Accordingly, defendant’s mistrial motion was properly denied.
We have considered and rejected defendant’s pro se arguments. Concur — Rosenberger, J. P., Williams, Mazzarelli and Rubin, JJ.